Citation Nr: 1125458	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation higher than 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2010, the Veteran and his wife testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.  


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's service-connected diabetes mellitus requires insulin, an oral hypoglycemic agent, and a restricted diet.

2.  The competent evidence of record shows that the Veteran's diastolic pressure ranged from 56 to 98 and his systolic pressure ranged from 96 to 170 during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for service-connected diabetes mellitus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).
2.  The criteria for an evaluation higher than 10 percent for service-connected hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In September 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claims.  Specifically, the Board ordered the AMC to contact the Veteran in order to determine if he has additional evidence to submit in support of his claims.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The AMC asked the Veteran if he had any additional information to submit in September 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the September 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2006, March 2006, and June 2008 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The Veteran was also notified regarding the elements of degree of disability and effective date.  The Veteran's claims were then finally readjudicated in April 2011.  

Although the decision was subsequently modified, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that certain notice elements were required for an increased rating claim.  22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, the Court drew a distinction between the notice requirements for a claim involving an initial disability rating and a claim for additional (increased) compensation of an already-service connected disability and only indicated that the notice requirements were relevant to claims for increased compensation.  Id.  As the issue of entitlement to a higher evaluation for service-connected hypertension involves entitlement to a higher initial rating, the Board finds that no discussion of VA's compliance with the notice elements outlined in Vazquez is necessary in this case.  

However, the Veteran's claim of entitlement to a higher evaluation for service-connected diabetes mellitus does not involve an initial rating.  In that regard, the Board notes that the Veteran was provided with adequate notice with respect to his increased rating claim by virtue of the aforementioned VCAA notice letters.  Those documents informed the Veteran of the necessity of providing on his own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic code(s) and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation.  Finally, the RO also provided the specific criteria required to establish entitlement to an increased rating found in Diagnostic Codes 7913 for diabetes mellitus.  Although not required by the VCAA, the June 2008 VCAA notice letter also provided the Veteran with the specific criteria to establish entitlement to an increased rating found in Diagnostic Code 7101 for hypertension.  

The Board further notes that the Veteran was provided with a copy of the May 2006 rating decision, the May 2007 statement of the case, the Board's September 2010 remand, and the August 2008 and April 2011 supplemental statements of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  
To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in January 2006 and May 2008, obtained the Veteran's VA treatment records, and associated the Veteran's service treatment records (STRs) and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are, collectively, more than adequate, as they were predicated on a full reading of the private and VA medical records in the Veteran's claims file and both examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities.  The Board further observes that the Veteran's representative asked for a new compensation and pension examination because he had not undergone one since May 2008.  However, the Board finds a new examination is not necessary in light of the evidence submitted by the Veteran, which consisted of treatment records describing his disabilities and including sufficient information to rate the disabilities under the applicable diagnostic codes. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  
Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes Mellitus

The Veteran claims that he is entitled to a higher disability rating for his service-connected diabetes mellitus.  He is currently in receipt of a 20 percent disability rating for that disorder under Diagnostic Code 7913.  Pursuant to that diagnostic code, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating is warranted when the condition requires insulin, a restricted diet, and regulation of activities, and a 60 percent disability rating is warranted when the condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Finally, a 100 percent disability rating is appropriate when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Thus, in order for the Veteran to receive a higher disability rating for his service-connected diabetes mellitus under Diagnostic Code 7913, the evidence of record must show insulin dependence, a restricted diet, and regulation of activities.  "Regulation of activities" is defined as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

The Veteran's increased rating claim must be denied because there is no medical evidence showing that his service-connected diabetes mellitus requires regulation of activities as that term is defined in the applicable regulation.  The VA treatment records throughout the appeal period show that the Veteran takes insulin and other oral medications.  They also appear to indicate that he restricts his diet due to his diabetes in that his doctor has encouraged dietary compliance, he received nutrition education and materials, and was told to limit sodium and avoid fruit juices.  The medical evidence of record, however, reveals that the Veteran has not had to regulate his activities.  For example, the Veteran's doctor regularly encouraged activity and recorded the Veteran's activity as moderate to vigorous or vigorous.  Additionally, neither the January 2006 nor the May 2008 compensation and pension examiner reported the need to regulate activities.  Most recently, in June 2010, the Veteran's doctor stated that the Veteran was following a diabetic diet and walking 30 minutes a day.  Therefore, as Diagnostic Code 7913 requires the regulation of activities for any rating above 20 percent, the Veteran has not met or approximated the criteria for a higher disability rating for his service-connected diabetes mellitus.  Thus, the Veteran's claim is denied.  

Finally, to the extent that the Veteran's diabetes mellitus may affect his employment, such has been contemplated in the currently assigned schedular evaluations.  The evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards are rendered impracticable.  There is also no unusual or exceptional disability picture.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Hypertension

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected hypertension under Diagnostic Code 7101, which provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides a 10 percent disability rating when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; there is a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The next higher 20 percent disability rating is awarded for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling, and hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Veteran was initially granted a noncompensable rating for his service-connected hypertension, but an August 2008 supplemental statement of the case increased that rating to 10 percent effective May 8, 2001.  His claims file contains several blood pressure readings relevant to the appeal period since May 2001.  During the appeal period, the Veteran's diastolic pressure ranged from 56 to 98 and his systolic pressure ranged from 96 to 170.  Simply stated, the evidence of record does not show a single blood pressure reading with a diastolic pressure 110 or more or a systolic pressure 200 or more as required for a 20 percent disability rating under Diagnostic Code 7101.  In fact, the Veteran's diastolic pressure predominantly ranged from 70 to 90 and his systolic pressure predominantly ranged from 120 to 140.  Therefore, despite the fact that the Veteran's blood pressure had spiked to as high as 170/98 in May 2004, it never reached the pressures required for a 20 percent disability rating for one day, let alone two or more times on at least three different days.  Finally, the Board notes that the January 2006 compensation and pension examiner wrote that the Veteran had been hospitalized an average of 12 times a year, including zero times in the previous year, due to hypoglycemia.  The examiner then noted that the Veteran visited his doctor four times a year.  Since there is no evidence of record of any hospitalizations, including hospital records or other references to hospitalizations in doctors' notes or the Veteran's statements, the Board discounts this particular statement in the compensation and pension examiner's report and affords it no probative value.  
    
In light of the foregoing, the Board finds that an increased evaluation is not warranted.  The competent evidence of record does not show that the Veteran's diastolic pressure was predominantly 110 or more or that his systolic pressure was predominantly 200 or more during the appeal period.  Therefore, the Board finds that an increased evaluation is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board further notes that to the extent that the Veteran's service-connected disability affects his employment, such has been contemplated in the assignment of the current disability rating.  The evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Hence, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     



ORDER

1.  Entitlement to an evaluation higher than 20 percent for service-connected diabetes mellitus is denied.

2.  Entitlement to an initial evaluation higher than 10 percent for service-connected hypertension is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


